212 S.E.2d 44 (1975)
25 N.C. App. 95
STATE of North Carolina
v.
Jerome Nathaniel ARCHIBLE.
No. 7410SC922.
Court of Appeals of North Carolina.
March 5, 1975.
*45 Atty. Gen. Rufus L. Edmisten by Deputy Atty. Gen. R. Bruce White, Jr. and Asst. Atty. Gen. Guy A. Hamlin, Raleigh, for the State.
J. Larkin Pahl, Raleigh, for defendant-appellant.
VAUGHN, Judge.
Defendant's principal assignment of error asserts that the trial court erred in admitting into evidence incriminating statements made by defendant. Defendant does not contend that the evidence does not support the court's findings that he was given the full Miranda warnings and he made his statements voluntarily with full understanding of his rights. He does argue that there was no affirmative waiver of his right to counsel. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694; State v. Blackmon, 280 N.C. 42, 185 S.E.2d 123. We need not reach that question for we are convinced that there was no custodial interrogation.
As stated in State v. Lawson, 285 N.C. 320, 323, 204 S.E.2d 843, 845:

"Miranda warnings and waiver of counsel are required when and only when a person is being subjected to `custodial interrogation'; that is, `questioning initiated by law enforcement officers after a person has been taken into custody or otherwise deprived of his freedom of action in any significant way.' [citations]."
Defendant was requested to come into the office of his supervisor, the warden, to answer some questions of the warden and an SBI agent, who were investigating the *46 delivery of illegal drugs into the prison that afternoon. One of defendant's duties was to prevent the delivery of such contraband. Defendant was questioned at his place of employment. He was not under arrest but was free to leave the warden's office at any time he desired. He did leave at the conclusion of the interview. His freedom of action was not inhibited by the investigation officers in any way. At the time the warden sent for defendant he did not know that defendant was responsible for the delivery of the drugs that had been found on Mack Fish. Moreover, defendant's statements were not made in response to police "interrogation," but were more in the nature of volunteered assertions. State v. Blackmon, 284 N.C. 1, 199 S.E.2d 431. Defendant offered his statement in the form of a narrative, interrupted only by a few questions asked for the purpose of clarifying certain points made by defendant. The investigation was a noncustodial on-the-scene inquiry in the course of a routine investigation of suspected criminal activity in the prison which defendant, as a prison officer, had a duty to prevent. There was no custodial interrogation. State v. Lawson, supra, 285 N.C. at 323-324, 204 S.E. at 845-846; State v. Sykes, 285 N.C. 202, 205-206, 203 S.E.2d 849, 851-852; Miranda v. Arizona, supra, 384 U.S. at 477-478, 86 S.Ct. at 1629-1630, 16 L.Ed.2d at 725-726.
We have reviewed defendant's remaining assignments of error and find them to be without merit.
No error.
MARTIN and ARNOLD, JJ., concur.